      Case 4:20-cv-02412 Document 1 Filed on 07/08/20 in TXSD Page 1 of 7




                     UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

                                           CASE NO:

JEREMY ALLEN LEE,       )
                        )
      Plaintiff,        )                           _________________________
                        )
vs.                     )                           JURY TRIAL DEMANDED
                        )                           _________________________
ECOLAB USA, INC. d/b/a )
NALCO CHAMPION          )
                        )
________________________/


                                         COMPLAINT


       COMES NOW Plaintiff Jeremy Allen Lee, through his undersigned counsel, and files

this Complaint under 42 U.S.C. § 12101, et seq., and states:

                                      INTRODUCTION

   1. Plaintiff files this Complaint and complains of discrimination in his employment on the

       basis of his disability and retaliation under 42 U.S.C. § 12101, et seq., the Americans

       with Disabilities Act (ADA).

   2. This action seeks compensatory and punitive damages, emotional distress and mental

       anguish damages, and attorney’s fees.

                                               PARTIES

   3. Plaintiff Jeremy Allen Lee resides in Sugar Land, Texas.




                                                1
  Case 4:20-cv-02412 Document 1 Filed on 07/08/20 in TXSD Page 2 of 7




4. Defendant Ecolab USA, Inc., d/b/a Nalco Champion, is a profit corporation authorized to

   do business in the State of Texas, and service is authorized on its Registered Agent: CT

   Corporation System, 1999 Bryan St., Ste 900, Dallas, Texas 75201.

                                          VENUE

5. Venue is appropriate in the United States District Court for the Southern District of Texas

   in that the Defendant does business in this district, as required under 28 U.S.C. §1391.

   The Defendant’s office where Plaintiff worked is in Fort Bend County, Texas.

                                     JURISDICTION

6. This Court has original jurisdiction of this action pursuant to 28 U.S.C. §1331, as it

   involves federal question jurisdiction.

7. The unlawful employment practices were committed within the jurisdiction of this Court.

                             PROCEDURAL REQUISITES

8. All conditions precedent to the filing of this action have been met by Plaintiff, in that

   Plaintiff filed a Charge of Discrimination with the Equal Employment Opportunity

   Commission, Charge No. 460-2019-06478, and received a Notice of Right to Sue from

   the Agency on April 21, 2020, less than 90 days before the filing of this lawsuit.

                                          FACTS

9. Plaintiff was hired by Defendant in or about September 2013. Plaintiff’s title was a

   Research Chemist in the Defendant’s Asset Integrity Department.

10. Plaintiff was terminated from the Defendant’s employ on April 15, 2019.

11. In 2017, Plaintiff was disabled by a hip injury, which limited his ability to walk distances.

   If Plaintiff attempted to walk distances, he would experience severe pain and weakness.




                                             2
  Case 4:20-cv-02412 Document 1 Filed on 07/08/20 in TXSD Page 3 of 7




12. With reasonable accommodation, Plaintiff could perform all of the essential duties of his

   job at Defendant.

13. Plaintiff was otherwise qualified for his job at Defendant.

14. On July 19, 2017, Plaintiff had a first surgery on his hip. However, Plaintiff continued to

   experience pain and weakness in his hip. Plaintiff provided Defendant with a note from

   his doctor stating that he could still work so long as Defendant accommodated his

   disability.

15. In March of 2018, Plaintiff needed to undergo another surgery for his hip. On March 24,

   2018, Defendant’s Director of Asset Integrity, Caleb Clark, told Plaintiff he should get a

   second opinion before having another surgery. Because of this statement, Plaintiff was

   concerned about burdening Defendant, and postponed the surgery until October 10, 2018.

16. The second surgery was not successful, and Plaintiff immediately informed Defendant

   that he would need a third surgery. He also informed Defendant that his doctor had

   informed him that the need for the second surgery was probably because Plaintiff had

   been walking too much.

17. Plaintiff then requested additional accommodations that would not require him to walk as

   much at work.

18. Defendant knew about and initially accepted Plaintiff’s accommodation request.

   However, in December of 2018 and January of 2019, Plaintiff’s supervisor, Rudy

   Gonzalez, requested that he assist in testing that would require much walking. When

   Plaintiff told Mr. Gonzalez that he did not feel comfortable with participating in the

   testing because of his disability, his supervisor became irritated that Plaintiff could not

   assist and stated that Plaintiff was not healing fast enough.



                                             3
  Case 4:20-cv-02412 Document 1 Filed on 07/08/20 in TXSD Page 4 of 7




19. In January of 2019, the Director of Asset Integrity informed Plaintiff that the company

   knew of Plaintiff’s disability and wanted him to concentrate on getting healthy.

   However, in February of 2019, Mr. Gonzalez and another supervisor again asked Plaintiff

   to conduct a test, without assistance, that would require much walking by Plaintiff.

20. Mr. Gonzalez constantly requested Plaintiff to take on tasks that did not accommodate his

   disability. Plaintiff was being retaliated against for having to inform Mr. Gonzalez for

   the third time in three months that his disability required accommodation.

21. On or about April 10, 2019, Plaintiff spoke with a human resources employee, Leah

   Vance, about Gonzalez’s failure to accommodate his disability. Ms. Vance immediately

   brushed aside Plaintiff’s concerns.

22. On April 15, 2019, Plaintiff was fired in retaliation for requesting an accommodation and

   because of his disability.

23. Because of his termination, Plaintiff was forced to wait to undergo the third surgery that

   he required. Thus, Plaintiff was forced to endure many more months of pain and

   weakness in his hip.

  COUNT I. DISABILITY DISCRIMINATION UNDER 42 U.S.C. §12101, et. seq.

24. Plaintiff incorporates the allegations made in Paragraphs 1 through 21 herein.

25. The ADA requires employers to provide reasonable accommodations for employees’

   disabilities.

26. Defendant, by and through its agents and employees, particularly Rudy Gonzalez and

   Caleb Clark, engaged in the aforementioned practices, policies, customs, and usages

   made unlawful by 42 U.S.C. § 12101, et seq.

27. Defendant discriminated against Plaintiff by refusing to accommodate his disability.



                                             4
  Case 4:20-cv-02412 Document 1 Filed on 07/08/20 in TXSD Page 5 of 7




28. Defendant terminated Plaintiff because of his disability.

29. Had Plaintiff not had a disability, he would not have been terminated.

30. As a direct and proximate result of the Defendant’s conduct that violated 42 U.S.C.

   §12101, et.seq., Plaintiff suffered damages, including lost wages, emotional distress, pain

   and suffering, and attorneys’ fees and costs.

31. Defendant’s actions were intentional, willful, harsh, oppressive, reckless, and malicious,

   and as a further and proximate cause, Plaintiff has suffered severe emotional distress,

   pain, and suffering. The wrongs done by the Defendant were aggravated by its

   willfulness, wantonness, and maliciousness for which the law allows the imposition of

   exemplary damages. Plaintiff, therefore, seeks exemplary damages in a sum to be

   determined by the trier of fact to serve as punishment to deter Defendant from such

   conduct in similar situations.

32. Defendant’s actions as stated above, and the resulting damages to Plaintiff, have

   necessitated that Plaintiff retain the services of COANE AND ASSOCIATES, PLLC, to

   represent him in these proceedings. Wherefore, Plaintiff seeks recovery of reasonable

   and necessary attorneys’ fees.

           COUNT II. RETALIATION UNDER 42 U.S.C. § 12101, et. seq.

33. Plaintiff incorporates the allegations made in Paragraphs 1 through 21 herein.

34. The ADA prohibits employers from retaliating against employees who request reasonable

   accommodations for disabilities.

35. Defendant, by and through its agents and employees, particularly Rudy Gonzalez and

   Caleb Clark, engaged in the aforementioned practices, policies, customs, and usages

   made unlawful by 42 U.S.C. § 12101, et seq.



                                             5
   Case 4:20-cv-02412 Document 1 Filed on 07/08/20 in TXSD Page 6 of 7




36. Defendant retaliated against Plaintiff for requesting an accommodation by terminating

    Plaintiff’s employment.

37. Had Plaintiff not requested a reasonable accommodation for his disability, he would not

    have been terminated.

38. As a direct and proximate result of the Defendant’s conduct that violated 42 U.S.C.

    §12101, et.seq., Plaintiff suffered damages, including lost wages, emotional distress, pain

    and suffering, and attorneys’ fees and costs.

39. Defendant’s actions were intentional, willful, harsh, oppressive, reckless, and malicious,

    and as a further and proximate cause, Plaintiff has suffered severe emotional distress,

    pain, and suffering. The wrongs done by the Defendant were aggravated by its

    willfulness, wantonness, and maliciousness for which the law allows the imposition of

    exemplary damages. Plaintiff, therefore, seeks exemplary damages in a sum to be

    determined by the trier of fact to serve as punishment to deter Defendant from such

    conduct in similar situations.

40. Defendant’s actions as stated above, and the resulting damages to Plaintiff, have

    necessitated that Plaintiff retain the services of COANE AND ASSOCIATES, PLLC, to

    represent him in these proceedings. Wherefore, Plaintiff seeks recovery of reasonable

    and necessary attorneys’ fees.

                                     JURY TRIAL DEMANDED

41. Plaintiff demands a trial by jury for all issues so triable.

    WHEREFORE, Plaintiff requests damages and reasonable attorney fees from Defendant

    pursuant to the 42 U.S.C. §12101, et seq., and any other applicable authority (statute/law,

    etc.), to be proven at the time of trial for all compensatory damages, exemplary damages,



                                               6
      Case 4:20-cv-02412 Document 1 Filed on 07/08/20 in TXSD Page 7 of 7




       and attorneys’ fees and costs along with any other relief that this Court finds reasonable

       under the circumstances.

                                                     Respectfully submitted,

Dated: July 8, 2020                                  COANE AND ASSOCIATES, PLLC

                                                     By:    /s/ Bruce Coane__________
                                                     Bruce Coane, Attorney-in-Charge
                                                     S.D. Tex. #7205
                                                     TX Bar #04423600
                                                     Email: bruce.coane@coane.com
                                                     Matthew P. Swiger
                                                     S.D. Tex. #24088495
                                                     TX Bar #2276929
                                                     Email: matt.swiger@coane.com
                                                     Tong Jin
                                                     S.D. Tex. #3399719
                                                     TX Bar #24110051
                                                     Email: tong.jin@coane.com
                                                     5177 Richmond Ave., Suite 770
                                                     Houston, TX 77056
                                                     Phone: (713) 850-0066
                                                     Fax: (866) 647-8296
                                                     ATTORNEYS FOR PLAINTIFF



Of Counsel:

Lisa Kuhlman
Florida Bar No. 0978027
Email: lisa.kuhlman@coane.com
1250 E. Hallandale Beach Blvd., Suite 303
Hallandale Beach, FL 33009
Phone: (305) 538-6800




                                                7
